UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7672



MICHAEL EDWARD CARR,

                                              Plaintiff - Appellant,

          versus


MCDOWELL   COUNTY  LAW   ENFORCEMENT  CENTER;
MCDOWELL COUNTY MAGISTRATES OFFICE; JACKIE
TURNER, Sheriff; DEBBIE TERRELL, Magistrate,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-152-1-2-MU)


Submitted:   February 10, 2000           Decided:   February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Carr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Edward Carr appeals the district court’s order denying

relief on his civil rights complaint.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Carr v. McDowell County Law Enforcement Ctr., No. CA-99-152-1-2-MU

(W.D.N.C. Nov. 17, 1999); see also Linda R.S. v. Richard D., 410

U.S. 614, 619 (1973) (noting that a private citizen has no cog-

nizable right to insist on a criminal prosecution).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
November 5, 1999, the district court’s records show that it was
entered on the docket sheet on November 17, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2